United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2966
                                    ___________

Dean Russell Clark,                     *
                                        *
              Appellant,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Harold F. Synstelien, Administrative    * District of Minnesota.
Staff, State of Minnesota Board of      *
Electricity,                            *      [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                          Submitted: December 2, 1997
                              Filed: December 16, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       Dean Russell Clark appeals from the adverse grant of summary judgment by the
District Court1 in his action alleging racial discrimination under Title VII, 42 U.S.C.
§ 2000e-2(a) (1994), and disability discrimination under the Americans with
Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (1994). After carefully reviewing


      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.
the record, we affirm the District Court&s judgment. See 8th Cir. R. 47B. Appellee&s
motion to dismiss the appeal is denied as moot.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-